Citation Nr: 0527838	
Decision Date: 10/14/05    Archive Date: 10/25/05

DOCKET NO.  01-06 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from July 1982 to 
July 1986.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from an April 2000 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Honolulu, 
Hawaii.  In January 2004 the Board reopened the veteran's 
claim of service connection for PTSD and remanded the matter 
to the RO for de novo consideration.  The case was recently 
returned to the Board.

The appellant provided testimony at a Board videoconference 
hearing in June 2003, with the undersigned Veterans Law Judge 
sitting in Washington, D.C.  A transcript (T) of the hearing 
has been associated with the claims file.


FINDINGS OF FACT

The veteran's claims file does not contain competent evidence 
of a current diagnosis of PTSD.


CONCLUSION OF LAW

PTSD was not incurred in active service.  38 U.S.C.A. § 1131 
(2002); 38 C.F.R. § 3.303, 3.304 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

While this appeal was pending, the Veterans Claims Assistance 
Act of 2000 (VCAA) was enacted on November 9, 2000.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002).  
This law emphasized VA's obligation to notify claimants what 
information or evidence is needed in order to substantiate a 
claim, and it affirmed VA's duty to assist claimants by 
making reasonable efforts to get the evidence needed.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In 
August 2001, VA issued regulations to implement the VCAA.  38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119-120 
(2004).  However, because the VCAA was enacted after the 
initial adjudication of this claim by the RO (the "AOJ" in 
this case), it was impossible to provide notice of the VCAA 
before the initial adjudication in this case.  Nevertheless, 
during the course of this appeal, the RO did provide the 
veteran with letters, which meet the notification 
requirements of the VCAA, including letters dated in February 
2001, and December 2001 prior to readjudicating his claim in 
March 2002 and again in a supplemental statement of the case 
(SSOC) in February 2005.  The Board finds that any defect 
with respect to the VCAA notice requirement in this case was 
harmless error for the reasons specified below.  

First, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While notice provided to the veteran was not given prior to 
the first AOJ adjudication of the claim, notice was provided 
by the AOJ prior to the transfer and certification of the 
veteran's case to the Board, and the content of the notice 
fully complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b).  After the notice was provided, the 
claim was readjudicated in a de novo review in March 2002 and 
SSOCs provided to the appellant in January 2002 (identified 
in the document as a SOC but in the cover letter as a SSOC) 
and then again in February 2005 after remand by the Board. 

In its January 2004 decision, the Board considered whether 
new and material evidence had been submitted to reopen a 
claim for service connection for PTSD, as it was required to 
do in light of an unappealed rating decision in May 1996 in 
which the claim had been denied.  Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996) (holding that "the Board does 
not have jurisdiction to consider a claim which it previously 
adjudicated unless new and material evidence is presented, 
and before the Board may reopen such a claim, it must so 
find"); Suttmann v. Brown, 5 Vet. App. 127, 135 (1993) 
(noting that the same statutory reopening requirements that 
apply to Board decisions also apply to prior final RO 
decisions).  The Board reopened the claim and remanded it to 
the RO for further development.

However, before the Board decision, the RO's review of the 
claim in April 2000 and in March 2002 was on the merits and 
the notice provided to the veteran regarding development of 
his claim was tailored accordingly.  A duty to assist letter 
in February 2004 summarized development previously completed.  
Thus, the claimant has been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices, and he has taken full advantage of 
these opportunities, submitting evidence and argument over 
the years in support of his claim.  Therefore, with respect 
to the timing requirement for the VCAA notice, the Board 
concludes that to decide this appeal would not be prejudicial 
to the claimant.

In the present case, the deficiency in the timing of the VCAA 
notice is harmless error.  The requisite notifications were 
ultimately provided to the veteran before the transfer and 
certification of the case to the Board.  The veteran had 
ample time in which to respond to the notice letters and did 
in fact respond in March 2001, and thereafter in testimony at 
a videoconference hearing in June 2003.  Viewed in this 
context, the furnishing of a VCAA notice after the decision 
that led to the appeal did not compromise the essential 
fairness of the adjudication.  The veteran has had a 
meaningful opportunity to participate effectively in the 
processing of his claim.  Mayfield v. Nicholson, 19 Vet. App. 
103 (2005).  The Board finds that the present adjudication of 
the appeal will not result in any prejudice to the veteran.  

The requirements with respect to the content of the VCAA 
notice were met in this case.  VCAA notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  

In this case, the RO informed the veteran in the February 
2001 and December 2001 VCAA letters about the information and 
evidence that is necessary to substantiate the claim for 
service connection in this case.  Specifically, the letter in 
February 2001 asked him to submit or identify evidence 
showing a diagnosis of PTSD related to an event during 
military service.  The letter highlighted the types of 
evidence that would be helpful.  In a report of contact dated 
in March 2001, the veteran advised the RO that he had no 
additional medical evidence to submit.  The RO also 
specifically informed the veteran in an SOC dated in May 2001 
of the evidentiary requirements under the law for service 
connection for PTSD.  In addition, the RO VCAA letters in 
2001 informed the veteran about the information and evidence 
that VA would seek to provide including obtaining evidence 
kept by VA and any other federal government agency; 
requesting private treatment records if the veteran completed 
a release form; and obtaining medical records from a VA 
facility if the veteran provided the location and dates of 
treatment.  The RO also informed the veteran what kinds of 
evidence it would consider in reviewing applications and 
making decisions on claims for service connection.  The RO 
had issued a duty to assist letter in October 1999 that was 
tailored to the information he needed to substantiate the 
claim for service connection for PTSD.  The notice and 
assistance reflected in this correspondence was similar to 
that codified in the VCAA.  See Wells v. Principi, 326 F.3d 
1381, 1384 (Fed. Cir. 2003).

Although the VCAA notice letters that were provided to the 
veteran did not specifically contain the "fourth element," 
the Board finds that the veteran was otherwise fully notified 
of the need to give to VA any evidence pertaining to his 
claim.  In this regard, the RO has informed the veteran in 
the rating decisions, statements of the case (SOC), and SSOCs 
of the reasons for the denial of his claim and, in so doing, 
informed him of the evidence that was needed to substantiate 
the claim.  The December 2001 VCAA letter invited him to 
submit additional evidence to be considered or identify 
evidence that he desired to have VA assist him in obtaining.  
It did not limit him to a specific type of evidence.  It was 
noted in the SSOC issued in January 2003 that he did not 
respond with any additional evidence.

All the VCAA requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  As noted above, 
because each of the four content requirements of a VCAA 
notice has been fully satisfied in this case, any error in 
not providing a single notice to the appellant covering all 
content requirements is harmless error. 

In addition, the duty to assist the veteran also has been 
satisfied in this case.  All available service medical 
records as well as VA and private medical records pertinent 
to the years after service are in the claims file and were 
reviewed by both the RO and the Board in connection with the 
veteran's claim.  The Board also obtained a substantial 
amount of evidence from the Social Security Administration 
(SSA) and a current medical evaluation and opinion that took 
into account the entire record and the history reported by 
the veteran.  Although the record of hospital treatment after 
a head injury in the mid 1980's was not obtained, this 
evidence is not considered necessary to an informed decision 
since there is no diagnosis attributed to this injury in the 
record and the veteran did not identify it as being relevant 
to the claim for PTSD.  No significance was attached to this 
injury by the VA examiner, by other examiners as depicted in 
the record of previous evaluations for his SSA disability 
determination, or by the veteran.  As noted in the 
Introduction to this decision, the veteran also was afforded 
the opportunity to provide additional testimony at the 
hearing before the Board.  VA has also assisted the veteran 
and his representative throughout the course of this appeal 
by providing them with a SOC and SSOCs which informed them of 
the laws and regulations relevant to the veteran's claim.  
Although the veteran wrote in March 2005 that he was going 
back to "VA medical for PTSD" and that he would provide 
medical evidence when he had it, none has been submitted and 
there is no request from his representative to keep the 
record open or to indicate the veteran had in fact received a 
current diagnosis of PTSD through the VA.  For these reasons, 
the Board concludes that VA has fulfilled the duty to assist 
the appellant in this case and that the veteran will not be 
prejudiced by the Board's rendering a decision on appeal.

Criteria

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d). 

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a), credible supporting evidence that the claimed in- 
service stressors actually occurred, and a link, established 
by medical evidence, between the current symptomatology and 
the claimed in-service stressors. 38 C.F.R. § 3.304(f) 
(2004).

In order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  
Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).

With regard to the second PTSD criterion, evidence of in- 
service stressors, the evidence necessary to establish that 
the claimed stressor actually occurred varies depending on 
whether it can be determined that the veteran "engaged in 
combat with the enemy."  38 U.S.C.A. § 1154(b) (West 2002); 
38 C.F.R. § 3.304(d) (2004). If the evidence establishes that 
the veteran engaged in combat with the enemy, and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f).

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor 
is not related to combat, the veteran's lay testimony alone 
will not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
corroborative evidence that substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor. See West (Carlton) v. Brown, 7 Vet. App. 
70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

Analysis

Service medical record reflect no complaints or findings 
relevant to PTSD or any psychiatric disability, although they 
do show that the veteran was enrolled in a treatment program 
for cannabis use in June 1983.  

The veteran filed his initial claim for service connection of 
PTSD in the mid 1990s.  The record of psychiatric evaluations 
showed the diagnosis of personality disorder in the early 
1990s, adjustment disorder in the mid 1990s, and the 
diagnosis of PTSD first appearing in the late 1990s.  A 
record received from LL, Ph.D, showed the diagnosis of PTSD 
early in 2000, and LL noted that after the veteran returned 
from the military service he injured his head in a motorbike 
accident and had "not been quite right ever since".  LL 
also noted that the veteran spent much of his time pursuing 
damages from the Army for improper discharge.  

On reports dated in October 1999 (CAB, M.D.) and January 2000 
(DMH, Ph.D), examiners noted with regard to traumatic 
experiences that the veteran had intrusive recollections of 
being discharged from the military.  However, in October 
2000, Dr. H. reported the diagnoses for the veteran were 
adjustment disorder and personality disorder for the period 
of psychotherapy from December 1992 to September 1997.  

The record received from the SSA had additional information 
that showed the clinicians reporting personality disorder in 
1992 (JPD, Ph.D.) and dysthymic disorder in 1993 (DDL, M.D.).  
These examiners did not report any connection to military 
service in their narratives.  The initial SSA determination 
in 1993 showed the primary diagnosis was personality disorder 
and the secondary diagnosis mixed substance abuse which 
conflicts with the veteran's recollection that the SSA 
awarded him disability on account of PTSD (T6, 11).  A 
psychiatry examiner in October 1995 (RB, M.D.) reported mixed 
character disorder, and a report in November 1995 noted mixed 
personality disorder.  A summary of follow-up through late 
1996 showed the diagnosis of adjustment disorder (IW, Ph.D.).  
The veteran supplemented the record with personal 
correspondence from 1983.

At the Board hearing, the veteran recalled that the 
circumstances of his military service which he found 
stressful and about which he had nightmares were being 
wrongly discharged for drug related matters and being 
harassed and mistreated by superiors (T3-8).  

In March 2004, a VA psychiatric examiner reviewed the claims 
file and noted the information regarding the 
recharacterization of the veteran's discharge from the 
military service, the previous psychiatric diagnoses 
including PTSD, and that the veteran blamed the military 
service for his current situation.  The examiner reported 
Axis I psychiatric diagnoses of adjustment disorder, 
marijuana and cocaine abuse, and on Axis II paranoid 
personality disorder and borderline IQ.  The examiner stated 
that the veteran did not meet the criteria to be given the 
diagnosis of PTSD and noted that the SSA disability was based 
on personality disorder and substance abuse.

The veteran contends that he suffers from PTSD based upon his 
military service, specifically an unwarranted discharge.  In 
this case, the stressful event that he contends he 
experienced was that the military wrongfully discharged him 
from service for drug abuse.  This is shown through official 
records from the proceedings in August 1986 of the Board for 
Correction of Military Records.  The Board voided the 
previous discharge "under honorable conditions" and 
provided an Honorable Discharge Certificate.

As discussed above, 38 C.F.R. 3.304(f) sets forth the three 
elements required to establish service connection for PTSD.  
The record must show (1) a current medical diagnosis of PTSD; 
(2) medical evidence of a causal nexus between PTSD and the 
claimed in-service stressor; and (3) credible supporting 
evidence that the claimed in-service stressor actually 
occurred. See 38 C.F.R. 3.304(f).

In this case, the record does not demonstrate that the 
veteran currently suffers from PTSD.  The VA examiner's 
report reflects no diagnosis of PTSD and the report did not 
indicate the veteran exhibited symptoms of PTSD.  There is 
also substantial support in the SSA records against the 
diagnosis.  Nowhere in the record is there a competent 
medical diagnosis of PTSD to overcome the probative weight 
assigned to the recent VA opinion.  The Board assigns 
substantial weight to the recent VA opinion because, unlike 
the record from Dr. L., the VA examiner considered the entire 
record in addition to an interview and examination of the 
veteran.  Moreover, the examination was conducted in 
accordance with the VA requirements that a diagnosis of PTSD 
for service connection purposes must meet the diagnostic 
criteria in the DSM-IV.  In addition, Dr. L's. records are 
less persuasive in that they do not demonstrate what event 
constituted the stressful experience that warranted the 
diagnosis of PTSD.  The VA opinion was obtained for 
clarification purposes in this regard. 

The record shows that the RO had evidence regarding the 
veteran's initial separation from service and the subsequent 
character of discharge determination.  As to the claimed 
physical abuse, the veteran's recollection to the VA examiner 
in 2004 contradicted his recollection at the Board hearing (T 
10), and given that the evidence does not contain a diagnosis 
of PTSD under current criteria there is no need to develop 
further for stressors.  See Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) (strict adherence to law does not dictate 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of result in a case; such adherence would 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to veteran); see also 38 C.F.R. 
§ 4.125.  The existence of a current disability is the 
cornerstone of a claim for VA disability compensation.  
38 U.S.C.A. § 1110, 1131; see Degmetich v. Brown, 104 F. 3d 
1328, 1332 (1997) (holding that interpretation of sections 
1110 and 1131 of the statute as requiring the existence of a 
present disability for VA compensation purposes cannot be 
considered arbitrary).  Evidence must show that the veteran 
currently has the disability for which benefits are being 
claimed.  Thus, service connection for PTSD must be denied on 
the basis that there is no current diagnosis of PTSD alone.  

Under Zarycki and West, in approaching a claim for service 
connection for PTSD, adjudicatory personnel must resolve the 
question of the existence of an event claimed as a 
recognizable stressor.  If the adjudicators conclude that the 
record establishes the existence of such a stressor or 
stressors, then and only then, the case should be referred 
for a medical examination to determine the sufficiency of the 
stressor and as to whether the remaining elements required to 
support the diagnosis of PTSD have been met.  Here, however, 
there is no current diagnosis of PTSD and to the extent that 
the veteran himself is attempting to provide the diagnosis of 
PTSD his statements do not constitute competent medical 
evidence.  See Espiritu, 2 Vet. App. at 494; see also Voerth 
v. West, 13 Vet. App. 117, 119 (1999) (unsupported by medical 
evidence, a claimant's personal belief, no matter how 
sincere, is not probative of a nexus to service).  Thus, the 
Board need not address the question of the existence of a 
stressor.

Accordingly, the Board finds that a critical element of 38 
C.F.R. § 3.304(f) has not been met.  At a minimum service 
connection for PTSD requires medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a) (i.e., a 
diagnosis under DSM-IV); and a link, established by medical 
evidence, between current symptoms and an in-service 
stressor.  Therefore, a preponderance of the evidence is 
against the veteran's claim of entitlement to service 
connection for PTSD.  The benefit sought on appeal is 
accordingly denied.




ORDER

Entitlement to service connection for PTSD is denied.



                        
____________________________________________
	KATHLEEN K. GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


